 

Exhibit 10.15

 

Black Hills Corporation

2005 Omnibus Incentive Plan

Restricted Stock Award Agreement

(Effective for Awards granted on or after January 1, 2009)

 

 

Dear ________________________:

 

Congratulations on your selection as a Participant of Black Hills Corporation
2005 Omnibus Incentive Plan (the “Plan”). This Agreement and the Plan together
govern your rights to the award and set forth all of the conditions and
limitations affecting such rights. All capitalized terms shall have the meanings
ascribed to them in the Plan unless specifically set forth otherwise herein. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan, the Plan’s terms shall supersede and replace the conflicting terms of
this Agreement. By signing below, you agree to be bound by all the provisions of
the Plan and this Agreement.

 

Overview of Your Award

 

1.

Number of Restricted Shares Granted. __________________________

 

2.

Date of Grant. __________________________

 

3.

Date of Lapse of Restrictions.

 

 

Shares

Date

 

 

_____________________________

_____________

 

 

_____________________________

_____________

 

 

_____________________________

_____________

 

4.

Employment by the Company. This Restricted Stock is awarded on the condition
that the Participant remain in the employ of Black Hills Corporation and its
Affiliates (the “Company”) from the Date of Grant through (and including) the
Dates of Lapse of Restrictions. The Award of this Restricted Stock, however,
shall not impose upon the Company any obligations to retain the Participant in
its employ for any given period or upon any specific terms of employment.

 

5.

Certificate Legend. Shares of Restricted Stock granted pursuant to the Plan
shall be held by the Company in book entry form and shall be designated to have
the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Black Hills Corporation
2005 Omnibus Incentive Plan and in a Restricted Stock Award Agreement. A copy of
the Plan



and such Restricted Stock Agreement may be obtained from the Secretary of Black
Hills Corporation.”

 

6.

Removal of Restrictions. Except as otherwise provided in the Plan, each of the
Shares of Restricted Stock granted under this Agreement shall become freely
transferable by the Participant on each of the “Dates of Lapse of Restrictions”
set forth on Paragraph 3 herein.

 

Once the shares are released from the restrictions, the Participant shall be
entitled to receive certificates representing the Shares of stock which have
been vested, without the restrictive legend required by Paragraph 5 of this
Agreement.

 

Notwithstanding the terms of this Agreement, no stock shall be issued by the
Corporation while its stock transfer books are closed.

 

7.

Voting Rights and Dividends. During the Period of Restriction, the Participant
may exercise full voting rights and is entitled to receive all dividends and
other distributions paid with respect to the Shares of Restricted Stock while
they are held. If any such dividends or distributions are paid in shares of
Common Stock of the Company, the Shares shall be subject to the same
restrictions on transferability as the Shares of Restricted Stock with respect
to which they were paid.

 

8.

Termination of Employment By Reasons of Death or Disability, and Vesting in
Connection with a Change in Control. In the event the Participant’s employment
is terminated by reason of Death or Disability, or in the event of a Change in
Control prior to the Dates of Lapse of Restrictions, all Shares of Restricted
Stock then outstanding shall immediately vest one hundred percent (100%), and as
soon as is administratively practicable, the stock certificates representing the
Shares of Restricted Stock without any restrictions or legend thereon, shall be
delivered to the Participant’s beneficiary or estate.

 

"Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:

 

 

(a)

The acquisition in a transaction or series of transactions within a 12 month
period by any Person of Beneficial Ownership of thirty percent (30%) or more of
the combined voting power of the then outstanding shares of common stock of the
Company; provided, however, that for purposes of this Agreement, the following
acquisitions will not constitute a Change in Control: (A) any acquisition by the
Company; (B) any acquisition of common stock of the Company by an underwriter
holding securities of the Company in connection with a public offering thereof;
and (C) any acquisition by any Person pursuant to a transaction which complies
with subsections (c) (i), (ii) and (iii), below;

 

 

(b)

Individuals who, as of December 31, 2007 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board within a 12 month period; provided, however, that if
the election, or nomination for election by the Company's common shareholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) or other

 

2



actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (a "Proxy Contest") including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest;

 

 

(c)

Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company and/or its subsidiaries, or a sale or other
disposition (whether by sale, taxable or non-taxable exchange, formation of a
joint venture or otherwise) of fifty percent (50%) or more of the assets of the
Company and/or its subsidiaries (each a “Business Combination”), unless, in each
case, immediately following such Business Combination, (i) all or substantially
all of the individuals and entities who were beneficial owners of shares of the
common stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more that fifty percent (50%) of the
combined voting power of the then outstanding shares of the entity resulting
from the Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one (1) or more subsidiaries)(the “Successor
Entity”); (ii) no Person (excluding any Successor entity or any employee benefit
plan or related trust, of the Company or such Successor Entity) owns, directly
or indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding shares of common stock of the Successor Entity, except to the
extent that such ownership existed prior to such Business Combination; and (iii)
at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or

 

 

(d)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c) (i), (ii), and (iii) above.

 

 

(e)

A Change in Control shall not be deemed to occur solely because any Person (the
"Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Common Stock as a result of the acquisition of
Common Stock by the Company which, by reducing the number of shares of Common
Stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Common Stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional Common Stock
which increases the percentage of the then outstanding Common Stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

 

 

(f)

A Change in Control shall not be deemed to occur unless and until all regulatory
approvals required in order to effectuate a Change in Control of the Company
have been obtained and the transaction constituting the Change in Control has
been consummated.

 

9.

Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
prior to the Dates of Lapse of Restrictions. Each such designation shall revoke
all prior designations by the Participant, shall be in a form

 

3



prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

10.

Forfeiture and Repayment.

 

(a)

In the event the Participant’s employment is terminated for reasons other than
those described in Section 8 herein prior to the Dates of the Lapse of
Restrictions, all outstanding Shares of unvested Restricted Stock granted
hereunder shall immediately be forfeited by the Participant.

 

(b)

Without limiting the generality of Section 10(a), the Company reserves the right
to cancel all Restricted Stock awarded hereunder, whether or not vested, and
require the Participant to repay all income or gains previously realized in
respect of such Restricted Stock, in the event of the occurrence of any of the
following events:

 

(i)

termination of Participant’s employment for Cause;

 

(ii)

within one year following any termination of Participant’s employment, the Board
determines that the Participant engaged in conduct before the Participant’s
termination date that would have constituted the basis for a termination of
employment for Cause;

 

(iii)

at any time during the Participant’s employment or the twelve month period
immediately following any termination of employment, Participant:

 

(x)

publicly disparages the Company, any of its affiliates or any of its or their
officers, directors or senior executive employees or otherwise makes any public
statement that is materially detrimental to the interests or reputation of the
Company, any of its affiliates or such individuals; or

 

(y)

violates in any material respect any policy or any code of ethics or standard of
behavior or conduct generally applicable to Participant, including the Code of
Conduct; or

 

(iv)

Participant engages in any fraudulent, illegal or other misconduct involving the
Company or any of its affiliates, including but not limited to any breach of
fiduciary duty, breach of a duty of loyalty, or interference with contract or
business expectancy.

 

(c)

If the Board determines that the Participant’s conduct, activities or
circumstances constitute events described in Section 10(b), in addition to any
other remedies the Company has available to it, the Company may in its sole
discretion:

 

(i)

cancel any Shares of Restricted Stock awarded hereby, whether or not vested;
and/or

 

(ii)

require the Participant to repay an amount equal to all income or gain realized
in respect of all such Restricted Stock. The amount of repayment shall include,

 

4



without limitation, amounts received in connection with the delivery or sale of
Shares of such Restricted Stock or cash paid in respect of any Restricted Stock.

There shall be no forfeiture or repayment under Section 10(b) following a
Change-in-Control.

 

(d)

The Board, in its discretion, shall determine whether a Participant’s conduct,
activities or circumstances constitute events described in Section 10(b) and
whether and to what extent the Shares of Restricted Stock awarded hereby shall
be forfeited by Participant and/or a Participant shall be required to repay an
amount pursuant to Section 10(c). The Board shall have the authority to suspend
the payment, delivery or settlement of all or any portion of such Participant’s
outstanding Shares of Restricted Stock pending an investigation of a bona fide
dispute regarding Participant’s eligibility to receive a payment under the terms
of this Agreement as determined by the Board in good faith.

 

(e)

For purposes of applying this provision:

 

(i)

“Cause” means any of the following:

 

(u)

a Participant’s violation of his or her material duties to the Company or any of
its affiliates, which continues after written notice from the Company or any
affiliate to cure such violation;

 

(v)

Participant’s willful failure to follow the lawful written directives of the
Board in any material respect;

 

(w)

Participant’s willful misconduct in connection with the performance of any of
his or her duties, including but not limited to falsifying or attempting to
falsify documents, books or records of the Company or any of its affiliates,
making or delivering a false representation, statement or certification of
compliance to the Company, misappropriating or attempting to misappropriate
funds or other property of the Company or any of its affiliates, or securing or
attempting to secure any personal profit in connection with any transaction
entered into on behalf of the Company or any of its affiliates;

 

(x)

Participant’s breach of any material provisions of this Agreement or any other
non-competition, non-interference, non-disclosure, confidentiality or other
similar agreement executed by Participant with the Company or any of its
affiliates;

 

(y)

conviction (or plea of nolo contendere) of the Participant of any felony, or a
misdemeanor involving false statement, in connection with conduct involving the
Company or any of its subsidiaries or affiliates; or

 

(z)

intentional engagement in any activity which would constitute or cause a breach
of duty of loyalty, or any fiduciary duty to the Company or any of its
subsidiaries or affiliates.

 

(ii)

“Code of Conduct” means any code of ethics or code of conduct now or hereafter
adopted by the Company or any of its affiliates, including to the extent

 

5



applicable the Company’s Employee Conduct and Disclosure Policy dated November
22, 1999, as amended or supplemented from time to time, and the Company’s or
subsidiary Risk Management Policies and Procedures, as amended, supplemented or
replaced from time to time.

 

(f)

Participant agrees that the provisions of this Section 10 are entered into in
consideration of, and as a material inducement to, the agreements by the Company
herein as well as an inducement for the Company to enter into this Agreement,
and that, but for Participant’s agreement to the provisions of this Section 10,
the Company would not have entered into this Agreement.

11.

Transferability. This Restricted Stock is not transferable by the Participant,
whether voluntarily or involuntarily, by operation of laws or otherwise, during
the Restriction Period, except as provided in the Plan. If any assessment,
pledge, transfer, or other disposition, voluntary or involuntary, of this
Restricted Stock shall be made, or if any attachment, execution, garnishment, or
claim shall be issued against or placed upon the Restricted Stock, then the
Participant’s right to the Restricted Stock shall immediately cease and
terminate and the Participant shall promptly forfeit to the Company all
Restricted Stock awarded under this Agreement.

 

12.

Tax Treatment. The following is a brief summary of the principal federal income
tax consequences related to grants of restricted stock. This summary is based on
the Company’s understanding of present federal income tax law and regulations.
The summary does not purport to be complete or applicable to every specific
situation.

 

The value of restricted stock granted to the Participant will be taxable to the
Participant in the year in which it is no longer subject to substantial risk of
forfeiture (i.e., when the restrictions lapse). When the restrictions lapse,
there is an ordinary income tax event to the Participant equal to the number of
shares multiplied by the market price of the shares at the time the restrictions
lapse. The Participant must satisfy federal and state withholding requirements
and may do so by having the Company sell sufficient shares to meet the
withholding requirements.

 

The Participant has the option to make a Code Section 83(b) election on a grant
of restricted stock. Code Section 83(b) allows the Participant to choose to be
taxed immediately on the amounts received in connection with a substantially
“nonvested” right (i.e., compensation that has not been constructively
received). This is accomplished by the Participant filing an election with the
IRS stating that he or she will pay ordinary income on the value as measured at
the time of grant. Any future appreciation in the stock property will be treated
as capital gain when sold. This election must be made within 30 days of the Date
of Grant.

 

If the Participant elects Section 83(b) treatment and later forfeits the subject
stock, he or she will not be entitled to any refund for the taxes paid; however,
he or she will be entitled to treat the forfeiture as a sale of the stock at a
loss (i.e., capital loss) (limited to the amount paid for shares--typically
zero).

 

13.

Withholding.

 

Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including Participant’s
FICA obligation), domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.

 

6



 

Share Withholding. With respect to withholding required upon the lapse of
restrictions or upon any other taxable event arising as a result of the Awards
granted hereunder, the Participants may elect, subject to the approval of the
Board, to satisfy the withholding requirement, in whole or in part, by having
the Company withhold shares having a Fair Market Value on the date the tax is to
be determined equal to the minimum statutory total tax that could be imposed on
the transaction. All such elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

14.

Requirements of Law. The issuance of Shares under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

15.

Inability to Obtain Authorization. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance of any
Shares hereunder, shall relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained.

 

16.

Severability. In the event any provision of this Agreement shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

17.

Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time, for any reason. Participant further agrees that awards
made pursuant to this Agreement are discretionary, and do not constitute a
benefit which the Company is obligated to make available to Participant, and
therefore, nothing in this Agreement shall be deemed to constitute a contract of
employment, or otherwise alter the at-will employment relationship between
Participant and the Company.

 

18.

Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of South Dakota without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in South Dakota and agree that such litigation shall be conducted
in the courts of Pennington County or the federal courts of the United States
for the District of South Dakota, Western Division.

 

19.

Miscellaneous. The Plan may be amended at any time, and from time to time, by a
written instrument approved by the Board of Directors of Black Hills
Corporation. No termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award, except
as required by law.

 

The Plan and this Agreement are binding upon Participant, as well as his/her
heirs, executors, personal representatives, trustees, attorneys, agents,
administrators, and successors.

 

7



Please refer any questions you may have regarding your restricted stock to
Roxann R. Basham, Vice President Governance and Corporate Secretary. Once again,
congratulations on receipt of your restricted stock.

 

Sincerely,

 

 

_____________________________________________

Roxann R. Basham

Vice President Governance and Corporate Secretary

 

 

Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by signing the
following representation:

 

Agreement to Participate

 

By signing a copy of this Agreement and returning it to Roxann R. Basham, Vice
President Governance and Corporate Secretary of Black Hills Corporation, I
acknowledge that I have read the Plan, and that I fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to exercise this Award. Without limiting the generality of
the preceding sentence, I understand that my right to exercise this Award is
conditioned upon my continued employment with Black Hills Corporation or its
Subsidiaries.

 

 

 

___________________________________

 

 

8

 

 